By the Court,
Belknap, J.:
The respondent was indicted for unlawfully killing a steer, contrary to the provisions of the tenth section of an act of the legislature, approved February 27, 1873, entitled “an act to regulate marks and brands.” Stats. 1873, 99. A general demurrer to the indictment was sustained. In support of the ruling of the district court it is argued that so much of the legislative act as relates to the killing of stock is unconstitutional and void, because in conflict with section seventeen of article four of the constitution, which declares that “ each law enacted by the legislature shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title.”
The statute provides that the owners of stock running at large shall deliver patterns of their marks, brands and counterbrands to the recorder of the county in which the stock may be. If the patterns thus delivered to the recorder are unlike any other in the State, so far as his knowledge, may extend, he is required to record them in a specified manner, and entitled to demand and receive a fee therefor, Section four imposes a penalty for willful neglect or refusal on the part of county recorders to discharge the duties imposed upon them by the provisions of the act. Subsequent sections make a certified copy of the owner’s mark or brand prima facie evidence of his ownership of stock bearing such mark or brand ; declare a liability to forfeiture of stock *231branded with another’s brand without his consent, and • prohibit the employment of cruel marks.
A restriction similar to that contained in section seventeen of article four is imposed upon the legislatures of many of our sister states. Its design has frequently been declared to be the prevention of improper combinations, to secure the passage of laws containing subjects having no necessary or proper relation, and which as independent measures could not be carried; and, also, as expressed by Judge Gardiner in the case of The Sun Mutual Ins. Co. v. The Mayor, 4 Seld. 253, “that neither the members of the legislature nor the public should be misled by the title.” The construction placed upon the clause is, that the details of a legislative act need not be specifically stated in the title, but matter germain to, the subject and adapted to the accomplishment of the object in view may properly be included. Thus, the fixing of the officer’s fee for recording the mark or brand, and the imposition of a penalty for willful neglect are matters properly connected with the enforcement of the law and the attainment of the contemplated object.
The subject of unlawful killing of stock, however, bears no proper relation to that of the regulation of marks and brands;-and a statute entitled “an act to regulate marks and brands ” gives no intimation, by its title, of a provision for the punishment of the unlawful killing of stock. So much of the statute, therefore, as relates to the killing of stock we consider unconstitutional.
The statute of 22 and 23 Car. II. c. 7, makes the malicious killing of cattle a felony, 4 Bl. Com. 244 ; but this offense is modified by section 143 of the crimes act to a misdemeanor. This section is unaffected by the unconstitutional portion of the act regulating marks and brands; the offense remains a misdemeanor, and consequently the indictment cannot be sustained as a common law indictment.
Judgment affirmed.